Citation Nr: 1015601	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  04-41 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to 
November 1988. 
 
These matters came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision in which the 
RO denied service connection for depression, for 
hypertension, for arthritis and for asbestos exposure.  The 
Veteran filed a notice of disagreement (NOD) in January 2004; 
and the RO issued a statement of the case (SOC) in October 
2004.  The following month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2007, November 2007 and May 
2009 for further development and adjudicative action.  As the 
required development in the previous remands has been 
completed, the case has been returned to the Board for 
further appellate review.

On his VA Form 9, the Veteran checked a box indicating that 
he wanted a Board hearing at a local VA office before a 
Veterans Law Judge.  In February 2006, the RO sent the 
Veteran a letter notifying him that a Board hearing had been 
scheduled for April 5, 2006. In March 2006, the February 2006 
hearing notification letter was returned to sender (the RO) 
as undeliverable, unable to forward.  In April 2006, the 
Veteran failed to report for a Board hearing scheduled before 
a Veterans Law Judge at the RO.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's arthritis is not related to any incident of active 
service and did not manifest within one year of active 
service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
arthritis are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on his 
claims by a letter dated November 2002, before initially 
deciding those claims in a rating decision dated December 
2003.  The timing of such notice reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The Board notes that the Veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claims for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  Moreover, attempts 
have been made to provide the Veteran with notice regarding 
disability ratings and effective dates; however, the Veteran 
has not kept his address current with VA and the notice 
letters (April 2006, February 2008) sent to the Veteran have 
been returned to VA as undeliverable.

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service treatment records, service personnel 
records, post-service VA and private medical records, Social 
Security records, a lay statement and the Veteran's multiple 
contentions.  The Veteran does not now claim that there is 
any outstanding evidence for VA to secure in support of this 
appeal.  

Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Considering the Veteran's prior treatment records which 
concern arthritis, service treatment records indicate that he 
complained of lower back pain in March 1982.  The assessment 
was muscle edema on left side of back. After an in-service 
fall and mid-back injury in November 1986, private x-rays 
were performed.  A straightening of the usually observed 
curvature of the cervical spine, compatible with muscle 
spasm, was shown.  A dorsal spine x-ray demonstrated the 
cartilage space to be well maintained, the pedicles well 
outlined, and no evidence of a compression fracture.  

In an August 1992 report of medical history it was noted that 
the Veteran received physical therapy related to his lumbar 
spine from June 1991 to June 1992, and that worker's 
compensation was granted in June 1992.  The Veteran also 
fractured a rib in January 1997 after slipping on the ice.  
In August 2000, the Veteran complained of neck pain after a 
motor vehicle accident.  Cervical spine x-rays at that time 
showed diffuse osteopenia and degenerative changes with disc 
space narrowing at C5-6 and C6-7 with osteophyte formation 
and encroachment upon the neural foramina at those levels.  
During April 2001, the Veteran had an x-ray on his right 
ankle, after twisting it in the shower, with the results 
being small degenerative spurs noted from the medial 
malleolus and additional spurs noted from the lateral 
malleolus.  In April 2003, the Veteran reported cervical pain 
after a bus stopped quickly and the Veteran's upper body 
thrust forward with an audible snap.  More recently, May 2005 
lumbosacral spine x-rays, taken after a motor vehicle 
accident, reportedly showed moderate degenerative osteophytes 
in the anterolateral aspect of the lower thoracic and the 
lumbar spine.  There was also a straightening of the lordotic 
curve, possibly due to muscle spasm.  

The Veteran was afforded a VA examination during July 2009.  
The examiner concluded that the Veteran's arthritis is not 
related to military service.  The examiner observed that the 
Veteran had a history of a fractured wrist in 1975 and 
fractured ribs in 1995, neither injury during military 
service.  The examiner additionally reiterated that the 
Veteran had a November 1986 fall on the ice while in-service; 
however, an x-ray indicated that osseous structures were 
normal at that time and changes were consistent with muscle 
spasm.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's arthritis is related 
to active service or manifested within one year of active 
service.  In this regard, the Board notes that the only 
medical opinion of record is against the Veteran's claim for 
service connection and there is no objective medical evidence 
linking the Veteran's arthritis to service.  The Board finds 
that the Veteran's statements are less probative than 
objective medical evidence and an opinion from a medical 
professional.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a Veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  In 
this regard, the Board notes that the relevant Diagnostic 
Code for arthritis indicates that such disability must be 
found by x-ray evidence.  See Diagnostic Code 5003.  The 
Board notes that x-ray evidence in the claims file first 
dates the Veteran's arthritis to 2000, approximately 12 years 
post-service.  The Board additionally notes that while the 
Veteran is competent to testify concerning in-service injury 
and symptomatology, in the case of a claim for service 
connection for a disability such as arthritis, medical 
evaluation and opinion is more probative as objective testing 
is necessary to make such a diagnosis and render an opinion 
concerning possible etiology and onset.  See 38 U.S.C.A. 
§ 1154(b).  Thus, the Board finds that the Veteran's claim 
for service connection for arthritis must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


